NO. 07-05-0013-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



FEBRUARY 28, 2005



______________________________





LEMUEL FOTHERGIL AND J & L BAIL BONDS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE COUNTY COURT OF OCHILTREE COUNTY;



NO. 2384; HONORABLE KENNETH RAY DONAHUE, JUDGE



_______________________________



Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

MEMORANDUM OPINION

On January 14, 2005, the clerk of this court received a copy of a Notice of Appeal  filed on behalf of appellants Lemuel Fothergil and J & L Bail Bonds.  By letter dated January 14, 2005, the clerk advised counsel for appellants that a 
filing fee had not been received
, 
see
 
Tex. R. App. P
. 5
.  The clerk’s letter likewise advised that 
failure to pay the filing fee
 may result in dismissal of the appeal.  
See
 
Tex. R. App. P
. 42.3(c). 

The filing fee has not been paid
.  Accordingly, this appeal is dismissed.  
Tex. R. App. P
. 42.3(c).

James T. Campbell

       Justice





ling to hold a hearing on his motion for new trial, which motion asserted matters of ineffective assistance of counsel, the court’s rulings on appellant’s pretrial motions, appellant’s competency and the voluntariness of his plea, and the failure of due process due to a lack of speedy trial.  Appellant’s counsel has also raised the issue of whether the trial court erred in ruling on the motions of trial counsel to withdraw without a hearing conducted in the presence of appellant.  Thus, it seems that appellate counsel has brought forth on appeal many of the concerns raised by appellant.

For the reasons set forth, we overrule appellant’s motion for a hearing to adduce facts not in the record.  

Per Curiam

Do not publish.